13 N.Y.2d 607 (1963)
In the Matter of Stratford Leasing Corporation, Appellant,
v.
Hortense W. Gabel, as City Rent and Rehabilitation Administrator, Respondent.
Court of Appeals of the State of New York.
Argued March 28, 1963.
Decided May 2, 1963.
Philip Hoffer, Joseph Jame and Rose L. Hoffer for appellant.
Florence R. Zimmerman and Beatrice Shainswit for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, without costs; no opinion.